DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/29/2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to 
Claim 1 recites “wherein a depth of the cover recess is less than a thickness of the lip portion”. However, this constitutes new matter because it is not disclosed anywhere in the applicant’s specification that the cover recess depth is less than the thickness of the lip portion. See applicant’s pages 8-10. Applicant’s specification does not explicitly disclose that the depth of the cover recess is less than the thickness of the lip portion. Applicant argues in pg 7 that at least one embodiment discloses such by the recital of "between about 1/8 [inches] or greater" and "can have a thickness of about 1/8 of an inch or greater" in pages 8-9 in the specification. This is not found persuasive, because it is not clearly and explicitly recited as having a lesser thickness. Thus the rejection maintained.   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 1-2, 5, 8, 10, 13-13, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Todd (US4747226A) in view of Hurias et al, herein Hurias (US6675523B1).  
Regarding claim 1:
 Todd teaches:
A cover system configured to selectively limit access to an ice fishing hole defined in a layer of ice, the cover system comprising: (Abstract and Figures)
 a sleeve member having a hollow tubular portion (Figure 1-3, Reference 15)
 and a lip portion, (Figures 1-3, Reference 20)
the hollow tubular portion having a first end, (Figures 1-3, Reference 20, see the peripheral end of the hollow tubular portion)
a second end, (Figures 1-3, Reference 20, see the top end of the hollow tubular portion closest to lip)
and a tubular wall extending therebetween (Figures 1-3, see the tubular wall positioned between the two ends)
the first end of the hollow tubular portion configured to be inserted into or above the ice fishing hole, (Figures 2-3, see how the first end of the tubular portion is inserted into the ice fishing hole)
and the second end of the hollow tubular portion terminating in a cover recess support, (Figures 2-3, see how the second end of the tubular portion terminates in a cover recess support 50)
 the lip portion surrounding at least a portion of the hollow tubular portion in proximity to the second end (Figures 2-3, col 5 ln 13-26, col 4 ln 29-33, see how the lip portion 20 surrounds the tubular portion 15 proximal to the second end near the ice level surface 34)
 and forming an outer diameter of the cover recess; (Figure 1-2, col 3 ln 65-67, col 4 ln 2-5, see how the lip portion 20 forms an outer diameter of the recess 47)
and a cover shaped and sized to be closely positioned within the cover recess (Figure 1-3, Reference 45)
thereby selectively limiting access to the ice fishing hole, (col 2 ln 55-59, col 5 61-67)
the cover having a flat top surface, (Figure 1, Reference 45, see the flat top surface proximate to the handle)
a bottom surface (Figure 1, Reference 45, see the bottom surface opposite to the top surface)
and a cover thickness, (Figure 1, Reference 45, col 6 ln 1-5)
the cover thickness of the cover being equal to or less than the cover recess depth, such that when the cover is positioned within the cover recess, the top surface of the cover is recessed below the top surface of the lip portion, thereby inhibiting inadvertent removal of the cover from the sleeve member. (Figures 1-3, col 5 ln 61-68, col 6 ln 1-4)
wherein the cover defines at least one electronic cable notch configures to provide entry for cables or other electronics accessories in the ice fishing hole (Figures 1, 4, Reference 55, col 4 ln 8-11, the reference teaches an electronic cable notch that can be used to allow entry of electronic cables)
said electronic cable notch extending radially from a cover outer margin and wherein the lip portion blocks a portion of the electronic cable notch when the cover is positioned within the cover recess. (Fig 1, see how the cable notch 55+63 extends from the cover outer margin and the lip portion blocks a portion of the electronic cable notch when the cover is positioned within the cover recess as shown in fig2-3) 

Todd doesn’t explicitly teach:
And wherein a depth of the cover recess is less than the thickness of the lip portion; 
However, it would have been obvious to one having ordinary skill in the before the effective filing date to modify the cover recess depth of Todd such that it was less than a thickness of the lip portion since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. It would have been obvious because making the lip portion comprise a larger thickness than the depth of the cover recess would allow the user to grasp and easily handle the cover system cover and allow the cover to sit tightly within the cover recess. 
Todd doesn’t teach:
the top surface of the cover is flush with the top surface of the lip portion, thereby inhibiting inadvertent removal of the cover from the sleeve member
Hurias teaches:
a cover system (Figs and abstract)
the top surface of the cover (Fig 1-3, Ref 30)
is flush with the top surface of the lip portion, (Fig 1-3, Ref 26)
thereby inhibiting inadvertent removal of the cover from the sleeve member. (col 3, ln55-63)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the cover system of Todd such that the top surface of the cover was flush with the top 
Regarding claim 2:
Todd as modified by Hurias teaches claim 1. Todd further teaches:
wherein the cover recess provides support to both a portion of the bottom surface and an outer edge around an entire periphery of the cover. (Figure 1-3, Reference 47, col 3 ln 65-67, col 4 ln 2-5)
Regarding claim 4:
Todd as modified by Hurias teaches claim 1. Todd doesn’t teach:
wherein the hollow tubular portion has a length of between 1 inch and 18 inches.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date to make the hollow tubular portion have a length between 1 inch and 18 inches, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. It would have been obvious because having it at an optimum size between 1-18 inches would allow the ice hole cover system to more easily penetrate the ice hole at different levels of ice level surface. 
Regarding claim 5:
Todd as modified by Hurias teaches claim 1. Todd further teaches:
wherein the hollow tubular portion has a diameter of between about 4 inches and about 12 inches. (col 4, ln 52-59)
Regarding claim 6:

Wherein the lip portion has a diameter of 12 inches. (22-25)
Todd doesn’t teach:
wherein the lip portion extends outwardly from the hollow tubular portion at a length of between 1 inch and 2 inches.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date to make the lip portion extend outwardly from the hollow tubular portion at a length of between 1 inch and about 2 inches, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. It would have been obvious because having the lip extend from the tubular portion at an optimum size between 1-2 inches because this would allow the tip to cover a larger surface area of the ice level surface to ensure that the ice hole cover system won’t fall into the ice fishing hole.  
Regarding claim 7:
Todd as modified by Hurias teaches claim 1. Todd doesn’t teach:
wherein the lip portion has a thickness of between 1/8 of an inch and 1 inch.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date to make the lip portion have a thickness between 1/8 of an inch and 1 inches, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. It would have been obvious because having it at an optimum size between 1/8 
Regarding claim 8:
Todd as modified by Hurias teaches claim 1. Todd further teaches:
wherein the hollow tubular portion has at least one of a circular, square, rectangular, hexagonal, and octagonal cross section. (Figure 1-3, Reference 15, col 4 ln 52-59)
Regarding claim 10:
Todd as modified by Hurias teaches claim 1. Todd further teaches:
wherein the cover is constructed of at least one of an acrylic material, a plastic material, a polycarbonate material, a wood-based material, and a metal-based material. (col 3, ln 65)
Regarding claim 11:
Todd as modified by Hurias teaches claim 1. Todd doesn’t teach:
wherein the cover is constructed of at least one of a glow in the dark, transparent, translucent and opaque material.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date to construct the cover from a glow in the dark, transparent, translucent, or opaque material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331. It would have been an obvious modification because doing so 
Regarding claim 12:
Todd as modified by Hurias teaches claim 1. Todd doesn’t teach:
wherein the top surface of the cover is a textured, nonslip surface.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date to construct the top surface of cover from a textured, nonslip surface, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331. It would have been an obvious modification because doing so would allow the help the user handle the cover with ease without the inconvenience of it being slippery in freezing temperatures. 
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Todd amd in view of Hurias and in view of Holt (US20120233905A1).
	Regarding claim 9:  
Todd as modified by Hurias teaches claim 1. Todd doesn’t teach:
wherein the hollow tubular portion includes a taper configured to enable stacking of sleeve members for ease in transportation and storage. 
Holt teaches: 
A hole cover system (Abstract and Figures)
Comprising a hollow tubular portion (Figure 2, Reference 20)
wherein the hollow tubular portion includes a taper configured to enable stacking of sleeve members for ease in transportation and storage. (Figure 2, 7, para0041)
It would have been obvious one of ordinary skill in the art before the effective filng date to modify the hollow tubular portion of Todd such that it comprises a taper as taught by Holt to easily remove the hollow tubular portion from the ice fishing hole, wherein a non-tapering exterior surface is more likely to be stuck to an interior ice wall of the ice fishing hole (Holt-para0041).
Claim(s) 13- 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Todd in view of Hurias and in view of McCarter (US20200022351).
Regarding claim 13:
Todd as modified by Hurias teaches claim 1 but doesn’t teach:
wherein the cover defines at least one fishing line slot. 
McCarter teaches:
A cover system (abstract and figs)
A cover (Fig 1, Ref 12)
Wherein the cover defines at least one fishing line slot (Fig 1, Ref 18+20)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the cover system of Todd as modified by Hurias such that the cover defines both a fishing line slot as taught by McCarter to provide multiple points of entrances for a fishing line. 
Regarding claim 14:
Todd as modified by Hurias teaches claim 1. 
Todd as modified doesn’t teach:
wherein the cover defines at least one breather hole and a fishing line slot. 
McCarter teaches:
A cover system (abstract and figs)
A cover (Fig 1, Ref 12)
Wherein the cover defines at least one breather hole (Fig 1, Ref 26, para0018)
And a fishing line slot (Fig 1, Ref 18+20)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the cover system of Todd as modified by Hurias such that the cover defines both a fishing line slot and breather holes as taught by McCarter to provide for a passage for a person to extend their fingers through in addition to the handle to access the system (para0018). 
Response to Arguments
Applicant's arguments filed 12/29/2021 have been fully considered but they are not persuasive. 
In regards to applicant’s arguments regarding the 112(a) rejection of claim 1. Applicant argues: 
“Referring to the application as filed, the cover recess depth is defined as being "between about 1/8 [inches] or greater" while the lip portion "can have a thickness of about 1/8 of an inch or greater." Application, pgs. 8-9. Therefore, the application as filed discloses at least one embodiment of the invention where the cover recess depth is less than the thickness of the lip portion.

	This is not found persuasive because the specification does not clearly and explicitly recite that the cover recess depth is less than the thickness of the lip portion. The fact that the 
In regards to applicant’s arguments regarding Todd in view of Hurias not disclosing “the top surface of the cover is flush with the top surface of the lip portion” as claimed.
Applicant’s arguments are not persuasive. The examiner points to Ln 55-63 of Hurias which discloses that the cover forms the same size and shape as the lip. 
In regards to applicant’s arguments regarding Todd not disclosing the limitation “wherein the cover defines at least one electronic cable notch configured to provide entry for cables or other electronics in the ice fishing hole. 
Applicant’s arguments are not persuasive. While the slot 55 of Todd is 1/16 inch as pointed by the applicant, it is known that 1/16 inch cables do exist and could be configured to fit through the slot of opening 55 and 63 to meet the limitation. Please see the cable cited in the 892 for example. Thus the rejection maintained. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHADA M ALGHAILANI whose telephone number is (571)272-8058.  The examiner can normally be reached on M-F (7:30am - 4:30pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHADA MOHAMED ALGHAILANI/Examiner, Art Unit 3643                                                                                                                                                                                                        
/PETER M POON/Supervisory Patent Examiner, Art Unit 3643